      Case: 4:18-cv-00181-SA-JMV Doc #: 34 Filed: 05/28/19 1 of 4 PageID #: 308



                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                             GREENVILLE DIVISION

KWAITEL JACKSON                                                             PLAINTIFF

v.                                                   CAUSE NO. 4:18CV181-SA-JMV

CITY OF LELAND, LELAND POLICE DEPARTMENT;
MAYOR KENNY THOMAS, Individually and in his Official
Capacity; CHIEF BILLY BARBER, Individually and in his
Official Capacity; OFFICER COREY WEATHERSPOON,
Individually and in his Official Capacity, and DEFENDANTS
ROBERT L. COMBS, in his Individual and Official Capacity,
and KAYLAN M. JAMES, in his Individual and Official Capacity                DEFENDANTS

                   MOTION TO DISMISS FEDERAL CLAIMS AND/OR
                      GRANT JUDGMENT ON THE PLEADINGS

       NOW COME Defendants, City of Leland, Leland Police Department, Mayor Kenny

Thomas, Individually and in his Official Capacity, and Chief Billy Barber, Individually and in his

Official Capacity, by and through counsel, and respectfully move this Court for a finding of

dismissal and/or judgment on the pleadings as to claims arising under federal law, to-wit:

       1) PREMISE: This is a time-barred state court lawsuit where the Plaintiff responded 2 days

prior to the scheduled hearing with a statement attempting to raise a federal question. See

Discussion Per Order at [Doc 26].

       2) STATEMENT REGARDING OMITTED PERSONS AND CLAIMS:

       By amended complaint, Plaintiff has deleted the City of Leland Police Department (a non-

entity under state or federal law) and claims against Mayor Kenny Thomas in his individual and

official capacities and Chief Billy Barber in this individual capacity. The amended complaint

maintains a duplicate official capacity claim as to Chief Barber. Since official capacity claims are



                                                 1
         Case: 4:18-cv-00181-SA-JMV Doc #: 34 Filed: 05/28/19 2 of 4 PageID #: 309



actually claims against the City, those are fully and completely answered herein by the City. If not

waived herein, dismissal of the duplicate official claims against Chief Barber, Mayor Thomas and

the Leland Police Department would be warranted under established precedent. Estate of Manus v.

Webster County, 2014 U.S. Dist. LEXIS 43536, Pages 7-8 (N.D. Miss. Mar. 31, 2014). In accordance

with the Court’s Order of April 30, 2019, @ [Doc. 26], an order striking any reference to either the

Leland Police Department, Chief Billy Barber, or Mayor Kenny Thomas and directing that they

hereafter be listed as terminated on the docket of this case is requested pursuant to Fed. R. Civ. P.

12(e).

          3) THOMAS AND BARBER are no longer sued individually. In reliance upon the

averments of Plaintiff’s First Amended Complaint and the Court’s Order of April 30, 2019, @ [Doc.

26], no responsive pleading or prayer for qualified immunity is needed at this point. However, the

right to qualified immunity is respectfully reserved.

          4) BRIEFING: In accord with Uniform Local Rule 7(b), these Defendants are filing their

supporting authorities herewith.

          NOW, THEREFORE, these Defendants respectfully move this Court to dismiss the instant

Complaint with prejudice pursuant to Rule 12(b)(6) & (c), Fed. R. Civ. Proc.

          RESPECTFULLY SUBMITTED this the 28th day of May, 2019.

                                                JACKS GRIFFITH LUCIANO, P.A.

                                          By:     /s/ Daniel J. Griffith
                                                Daniel J. Griffith, MS Bar No. 8366
                                                Attorney for Defendants City of Leland, Leland Police
                                                Department, Mayor Kenny Thomas, Individually and
                                                in his Official Capacity, and Chief Billy Barber,
                                                Individually and in his Official Capacity



                                                   2
      Case: 4:18-cv-00181-SA-JMV Doc #: 34 Filed: 05/28/19 3 of 4 PageID #: 310



Of Counsel:

Jacks | Griffith | Luciano, P.A.
P. O. Box 1209
150 North Sharpe Avenue
Cleveland, MS 38732
t 662-843-6171
f 662-843-6176
Email: dgriffith@jlpalaw.com
www.jlpalaw.com


                               CERTIFICATE OF SERVICE

        I, Daniel J. Griffith, counsel for Defendants, in the above case, do hereby certify that I have
this day caused a true and correct copy of the above and foregoing Motion to Dismiss Federal Claims
pursuant to Rules 12(b)(6) & 56, Fed. R. Civ. Proc to be delivered via ECF filing to all counsel of
record.

                                       Ashley N. Harris, Esq.
                                       Law Office of Ashley N. Harris, PLLC
                                       P.O. Box 461
                                       Leland, MS 38756
                                       Phone: (662) 580-5161
                                       Fax: (662) 580-5169
                                       Attorney for Plaintiff

                                       Willie Griffin, MS Bar #5022
                                       Bailey & Griffin, P.A.
                                       Post Office Box 189
                                       1001 Main Street
                                       Greenville, MS 38702-1966
                                       Attorney for Plaintiff

                                       Wilton V. Byars, III, Esq.
                                       Tiffany Carey, Esq.
                                       Daniel Coker Horton Bell, P.A.
                                       265 N. Lamar, Ste. R
                                       P.O. Box 1396
                                       Oxford, MS 38655
                                       Phone: (662) 232-8979
                                       Fax: (662) 232-8940
                                       Email: wbyars@danielcoker.com
                                              tcarey@danielcoker.com

                                                  3
Case: 4:18-cv-00181-SA-JMV Doc #: 34 Filed: 05/28/19 4 of 4 PageID #: 311



                             Attorney for Corey Weatherspoon

 FILED this 28th day of May, 2019.

                                          /s/ Daniel J. Griffith
                                         Daniel J. Griffith




                                     4
